735 N.W.2d 274 (2007)
Adrienne ROBERTS, Plaintiff-Appellant,
v.
DETROIT PUBLIC SCHOOLS, Detroit Board of Education, Dr. Kenneth Burnley, Dr. Kay E. Royster, and Curt N. Sawyer, Defendants-Appellees.
Docket No. 133313. COA No. 269414.
Supreme Court of Michigan.
July 30, 2007.
On order of the Court, the application for leave to appeal the January 18, 2007 judgment of the Court of Appeals is considered, and it is DENIED, because we *275 are not persuaded that the questions presented should be reviewed by this Court.